Exhibit 10.31




















 


 
MASTER LOAN AGREEMENT
 
DATED AS OF DECEMBER 2, 2013
 
 
AMONG
 
ORM Timber Fund III (REIT) Inc.
 
 
AS BORROWER
 
 
AND
 
 
NORTHWEST  FARM CREDIT SERVICES, FLCA
NORTHWEST  FARM CREDIT SERVICES, PCA
 
AS LENDERS
 
 
 

--------------------------------------------------------------------------------

 
 

MASTER LOAN AGREEMENT
TABLE OF CONTENTS    
TERMS :
SECTION
Definitions
1
Loans
2
Loans
2.01
Fees
2.02
Evidence of Debt.
2.03
Payments Generally
2.04
Accounting Terms
2.05
Conditions Precedent
3
Documents Required for the Closing
3.01
Conditions Precedent to Advances under all Loans
3.02
Liens
4
Creation of Liens
4.01
Perfection of Liens
4.02
Priority
4.03
Representations and Warranties
5
Representations and Warranties of Borrower
5.0 1
Representations and Warranties of Lender
5.02
Survival
5.03
Covenants
6
Affirmative Covenants
6.01
Financial Covenants
6.02
Negative Covenants
6.03
Prepayment and Breakage Fees
7
Prepayment Fee
7.01
Breakage Fee
7.02
Participation
7.03
Default
8
Events of Default
8.01

 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.
 
1

--------------------------------------------------------------------------------

 
 

MASTER LOAN AGREEMENT TABLE OF CONTENTS, continued  
TERMS
SECTION
Acceleration
8.02
Default Interest.
8.03
Notice and Opportunity to Cure
8.04
Enforcement and Waiver; Indemnity
9
Enforcement and Waiver by Lender
9.01
Indemnity; Waiver of Damages by Borrower.
9.02
Notices
10
Notice and Other Communications; Email and FAX Copies
10.01
Participation
11
Governing Law; Jurisdiction; Etc
12
Governing Law
12.01
Submission to Jurisdiction
12.02
Waiver of Venue
12.03
Service of Process
12.04
Waiver of Jury Trial
12.05
Consultation with Counsel
12.06
Expenses and Indemnification
12.07
Miscellaneous
13
Construction
13.0 1
Binding Effect, Assignment and Entire Agreement
13.02
Severability
13.03
No Personal Liability
13.04
   
Exhibit A : Form of Compliance Certificate
 
Exhibit B: Covenant Compliance Worksheet
 
Exhibit C: Allowable Annual Cut Worksheet
 

 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.

 
2

--------------------------------------------------------------------------------

 
 
MASTER LOAN AGREEMENT


THIS MASTER LOAN AGREEMENT (this "Loan Agreement") is made and entered into
effective December 2, 2013, by and between Lender, as defined below, and
Borrower, as defined below.


RECITALS


WHEREAS, Borrower has requested that Lender make a $17,980,000.00 term loan to
Borrower;
 
WHEREAS, Lender has agreed to make the requested Loan available to Borrower on
the terms and conditions hereinafter set forth which shall apply to Note No.
6214502 and any future Loans made subject hereto.
 
NOW THEREFORE, IN CONSIDERATION of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
 
1.   Definitions.    Capitalized  terms not  otherwise defined  herein  shall
have  the meanings given in the Note(s) or other Loan Documents.  As used
herein:
 
"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
"Appraisal Update" means a written report of the Timberland that is an annual
update to the Certified Appraisal to be provided to Lender pursuant to Section
6.01.b.xi herein.
 
"Appraised Timberland Value" means the value determined pursuant to the most
recent appraisal or appraisal update required to be provided to Lender pursuant
to Section 6.01.b.xi herein, and which is acceptable to Lender.
 
"Asset Disposition" means any sale, lease, transfer or other disposition
(including any such transaction effected by way of merger, amalgamation or
consolidation) by Borrower, subsequent to the Closing Date of any asset
(including stock or other equity interests in Borrower), including without
limitation, any sale leaseback transaction (whether or not involving a Capital
Lease), but excluding (a) the sale of standing Timber in the ordinary course of
business for fair consideration, (b) the sale or disposition of obsolete
machinery and equipment no longer used or useful in the conduct of such Person's
business (except for assets which are security for Lender's Loans), (c)
transfers of cash and assets to any Related Parties, and (d) the sale of or
realization on delinquent receivables.
 
"Bankruptcy Code" means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.
 
3

--------------------------------------------------------------------------------

 
 
"Bankruptcy Event" means, with respect to any Person, the occurrence of any of
the following with respect to such Person: (a) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of such Person in an involuntary case under any applicable bankruptcy,
insolvency or other similar Law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person, or for any substantial part of its Property, or
ordering the winding up or liquidation of its affairs; or (b) there shall be
commenced against such Person an involuntary case under any applicable
bankruptcy, insolvency or other similar Law now or hereafter in effect, or any
case, proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person,
or for any substantial part of  its Property, or for the winding up or
liquidation of its affairs, and such involuntary case or other case, proceeding
or other action shall remain undismissed, undischarged or unbonded for  a period
of 60 consecutive days; or (c) such Person shall commence a voluntary case under
any applicable bankruptcy, insolvency or other similar Law now or hereafter in
effect, or consent to the entry of an order for relief in an involuntary case
under any such Law, or consent to the appointment or taking possession by  a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person, or for any substantial part of its Property, or make
any general assignment for the benefit of creditors; or (d) such Person shall be
unable to, or shall admit in writing its inability to, pay its debts generally
as they become due.
 
"Borrower" means ORM Timber Fund III (REIT) Inc., a Delaware corporation and any
Subsidiary of Borrower as may from time to time become a party
hereto  (collectively "Borrower").
 
"Borrower's Obligations" means, without duplication, all of the obligations
of  Borrower  to Lender whenever arising, under this Loan Agreement, the Notes
or any of  the other Loan Documents, including without limitation, all
principal, interest, monies advanced on behalf  of Borrower under the terms of
the Loan Documents, and taxes, insurance premiums, costs and expenses, and fees
and any amounts that would have accrued but for the automatic stay under the
Bankruptcy Code.
 
"Breakage Fee" shall have the meaning given in Section 7.02 hereof.
 
"Business Day" means any day Lender is open for business in Spokane, Washington,
except it shall not include Saturday, Sunday or a day that commercial banks in
Spokane, Washington are closed. Provided however, for purposes of defining any
date upon which an interest rate shall be determined by Lender using an Index
other than published by Lender, Business Day means any day Lender and the Index
Source are open for business except it shall not include  Saturday, Sunday or a
day that commercial banks in Spokane, Washington are closed.
 
"Calculation Date" means the first three Fiscal Quarter-Ends and the Fiscal
Year-End of Borrower.
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.
 
4

--------------------------------------------------------------------------------

 
 
"Capital Lease" means, as applied to any Person , any lease of any Property by
that Person as lessee which, in accordance with GAAP, is or should be accounted
for as a capital lease on the balance sheet of that Person.
 
"Capital Stock" means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests, and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distribution of
assets of, the issuing Person .
 
"Certified Appraisal" means a written appraisal report performed by a state
certified and licensed appraiser acceptable to Lender.
 
"Closing Date" for any particular Loan means the Business Day the associated
Loan Documents are fully executed and delivered to Lender, following
satisfaction of all conditions precedent or waiver thereof by Lender.
 
"Code" means the Internal Revenue Code of 1986, as amended or recodified, and
any successor thereto, as interpreted by the rules and regulations promulgated
thereunder, in each case as in effect from time to time.
 
"Collateral" for a Loan means the Property described in any Loan Document
providing Lender a Lien in such Collateral. Collateral shall also mean all
Property pledged to Lender after a Closing Date, as Collateral for Borrower's
Obligations.
 
"Company" and "Companies" means Borrower , as well as any present or future
Subsidiaries whose financial statements and accounting proced ures should, in
accordance with GAAP, be consolidated with Borrower and ORM Timber Fund III LLC,
a Delaware limited liability company and ORM Timber Fund III (Foreign) LLC, a
Delaware limited liability company.
 
"Compliance Certificate" shall have the meaning given in Section 6.01.b.iii.,
and shall be in substantially the form of Exhibit A hereto.
 
"Consolidated Debt Coverage Ratio" means, for any Fiscal Year-End, Consolidated
EBITDDA minus Distributions, divided by the sum of: (a) the current portion of
long-term debt ("CPLTD") as of the prior Fiscal Year-End; and (b) Consolidated
Net Interest Expense.
 
"Consolidated EBITDDA" means, for any period, the sum of : (a) Consolidated Net
Income; (b) Consolidated Net Interest Expense; (c) consolidated depreciation
expense; (d) consolidated depletion expense: (e) Consolidated Taxes; and (f)
consolidated amortization expense, all as determined in accordance with GAAP .
 
"Consolidated Net Income" means, for any period, the net income after
Consolidated Taxes for such period of Companies on a consolidated basis, as
determined in accordance with GAAP.
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.

 
5

--------------------------------------------------------------------------------

 
 
"Consolidated Net Interest Expense" means, for any period, all interest expense
(including the interest component under Capital Leases) of Companies on a
consolidated basis for such period, net of all interest income for the same
period, as determined in accordance with GAAP.
 
"Consolidated Taxes" means, as of any date of determination, total federal,
state or other income taxes of Companies on a consolidated basis for such
period, as determined in accordance with GAAP.
 
"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.
 
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.
 
"Covenant Compliance Worksheet" shall have the meaning given in Section
6.01.b.iii. hereof and shall have the form substantially of Exhibit B hereto.
 
"Deed of Trust" shall include, without limitation, a deed of trust, a trust
deed, a mortgage, an assignment of real estate contract or other like security
document encumbering real Property.
 
"Default Interest Rate" shall have the meaning provided in Section 8.03 hereof.
 
"Distributions" means cash or other Property paid to a Person by virtue of the
Person's ownership in Borrower and or Borrower's Affiliates.
 
"Event of Default" shall have the meaning provided in Section 8.01 hereof .
 
"Fiscal Quarter" means the three month periods beginning January 1, April 1,
July 1 and October 1.
 
"Fiscal Quarter-End" means each March 31, June 30, September 30 and December 31.
"Fiscal Year" means the calendar year.
 
"Fiscal Year-End" means December 31.
 
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the public accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.
 
6

--------------------------------------------------------------------------------

 


"Governmental Authority" means the United States, any foreign state or nation,
or any state, commonwealth , district, territory, agency, department,
subdivision , court, tribunal or other instrumentality thereof.
 
"Guarantor" shall have the meaning as provided in each Note.
 
"Incipient Default" means an event that with the giving of notice or passage of
time, or both, would become an Event of Default.
 
"Indebtedness" of any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made, (c) all obligations of such Person under conditional sale or
other title retention agreements relating to Property purchased by such Person
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business), (d) all obligations,
including without limitation, intercompany items, of such Person issued or
assumed as the deferred purchase price of Property or services purchased by such
Person (other than trade debt incurred in the ordinary course of business and
due within six months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person, (e) all obligations of such
Person under take-or-pay or similar arrangements or under commodities
agreements, (f) all Indebtednes s of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (g) all guaranty obligations of such Person,
(h) the principal portion of all obligations of such Person under Capital
Leases, (i) the maximum amount of all standby letters of credit issued or
bankers' acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed).
The Indebtedness of any Person shall include the Indebtedness of any partnership
or joint venture in which such Person is a general partner or a joint venturer.
 
"Intercompany Indebtedness" means any Indebtedness of a Borrower which (a) is
owing to a Subsidiary, or Related Party, and (b) is by its terms subordinated to
the payment of Borrower's Obligations on terms and conditions reasonably
satisfactory to Lender.
 
"Investment," in any Person or Affiliate, means any loan or advance to such
Person , any purchase or other acquisition of any Capital Stock, warrants,
rights, options, obligations or other securities of, or equity interest in such
Person, any capital contribution to such Person or any other investment in such
Person, including without limitation, any guaranty obligation incurred for the
benefit of such Person.
 
"Laws" means all ordinances , codes, statutes, rules, regulations , licenses,
permits , orders, injunctions, writs or decrees of any Governmental Authority,
and without limiting the generality of the foregoing, the following are Laws:
the Internal Revenue Code of 1986 ("IRC"), the Employee Retirement Income
Security Act of 1974 ("ERISA"), the Fair Labor Standards Act ("FLSA"), and the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
("CERCLA ").
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.

 
7

--------------------------------------------------------------------------------

 
 
"Lender" means Northwest Farm Credit Services, FLCA or Northwest Farm Credit
Services, PCA, as the case may be for a given Loan, each an association
organized under the laws of the United States, together with its successors and
assigns.
 
"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof) .
 
"Loan" means all principal amounts advanced by Lender to Borrower or on the
account of Borrower or otherwise under a Note and the other Loan Documents
evidencing such Loan which by its terms is made subject to this Loan Agreement,
and all fees or charges incurred as provided for in the Note and the other Loan
Documents, plus all interest accrued thereon.
 
"Loan Documents" means all of the Contractual Obligation associated with the
Loan(s), including but not limited to: this Loan Agreement; the Note(s) the
Membership Agreement(s); the Mortgage dated of or around even date herewith to
be recorded in Grays Harbor and Pacific Counties, Washington; that certain Deed
of Trust dated of or around even date herewith to be recorded in Siskiyou
County, California, and any other Mortgages or Deed(s) of Trust as may be
required by Lender; security agreement(s) ; financing statement(s); indemnities;
Guaranty Agreement (Unconditional Payment); assignment(s); and other documents
or instruments as required by Lender, executed in connection with the Loan(s),
and any extensions, renewals, amendments, substitutions or replacements thereof.
 
"Loans" means two or more Loans.
 
"Material" means that which, in reasonable and objective contemplation, will or
realistically might affect the business or property of a Person, or the Person's
creditworthiness as to such business or property, in a significant manner.
 
"Material Adverse Effect" means a material adverse effect on (a) the condition
(financial or otherwise), operations, business, assets, liabilities or prospects
of Borrower , (b) the ability of Borrower or its Related Parties to perform any
Material obligation under the Loan Documents to which it is a party, or (c) the
Material rights and remedies of Lender under the Loan Documents.
 
"MBF" means one thousand board feet of Merchantable Timber on the Collateral.
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.

 
8

--------------------------------------------------------------------------------

 
 
"McCloud Timberlands" means approximately 18,900 acres of Timberland located in
Siskiyou County, California, also known as the Trout Creek property.
 
"Membership Agreement" means that certain agreement executed by Borrower,
concerning Borrower's agreement to purchase Stock, as that term is defined in
the Membership Agreement, in Northwest Farm Credit Services, ACA ("ACA"), an
affiliate of Lender.
 
"Merchantable Timber" means Merchantable Timber for the McCloud Timberlands and
Merchantable Timber for the Willapa Timberlands.
 
"Merchantable Timber for the McCloud Timberlands" means Timber with a minimum 16
inch diameter at breast height 'dbh' and which can be harvested without
violation of applicable laws and regulations.
 
"Merchantable Timber for the Willapa Timberlands" means Timber of acceptable
quality of species identified in the appraisal completed for Lender, which are
in excess of 35 years of age and which can be harvested without violation of
applicable laws and regulations.
 
"Note"means the note evidencing a Loan and which contains a promise to pay a sum
certain. "Notes" means two or more Notes.
 
"Organization" means a corporation, limited liability company, joint venture,
firm business trust, estate, trust, partnership or association, two or more
Persons having a joint or common interest, or any other legal or commercial
entity.
 
"Organization Documents" means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity; and (d)
with respect to cooperatively owned organizations, the certificate or articles
of incorporation, bylaws and membership agreement of such entity.
 
"Permitted Dispositions" means, so long as there is no Event of Default or
Incipient Default, Collateral that Borrower may sell or exchange, provided that:
(i) adequate access exists to the remaining collateral, to the satisfaction of
Lender; (ii) no subdivision Law is violated by such sale or exchange; and (iii)
the total dollar value of such sale(s) or exchange(s) is in an amount not to
exceed 3% of the most recent Appraised Timberland Value in any Fiscal Year. A
Permitted 1031 Exchange Transaction is not a Permitted Disposition.
 
"Permitted Liens" means:
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.

 
9

--------------------------------------------------------------------------------

 
 
a. Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves, determined in accordance with GAAP, have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);
 
b. Statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not yet due and payable
or, if due and payable, are unfilled and no other action has been taken to
enforce the same or are being contested in good faith by appropriate proceedings
for which adequate reserves, determined in accordance with GAAP, have been
established (and as to which the Property subject to any such Lien is not yet
subject to foreclosure, sale or loss on account thereof);
 
c. Liens (other than Liens created or imposed under ERISA) incurred or deposits
made by Borrower in the ordinary course of business in connection with workers'
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, bids, leases,
government contracts, performance and retum-of­ money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money);
 
d. Liens in connection with attachments or judgments (including judgment or
appeal bonds) provided that the judgments secured shall, within 60 days after
the entry thereof, have been discharged or execution thereof stayed pending
appeal, or shall have been discharged within 30 days after the expiration of any
such stay;
 
e. Easements, rights-of-way, restnct10ns (including zoning restrictions), minor
defects or irregularities in title and other similar charges or encumbrances
not, in any material respect, impairing the use of the encumbered Property for
its intended purposes;
 
f. Liens on Property securing purchase money Indebtedness (including Capital
Leases and obligations under letters of credit) to the extent permitted
hereunder, provided that any such Lien attaches to such Property concurrently
with or within 90 days after the acquisition thereof;
 
g. Liens, if any, on Property securing Borrower's operating loan(s) but will not
include Liens on Collateral for Lender's Loans;
 
h. Any interest of title of a lessor under, and Liens arising from UCC financing
statements relating to, leases permitted by this Loan Agreement and the other
Loan Documents;
 
i. Normal and customary rights of setoff upon deposits of cash in favor of banks
or other depository institutions; and
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.

 
10

--------------------------------------------------------------------------------

 
 
j. Liens existing as of the Closing Date and set forth in any Collateral
document; provided that no such Lien shall at any time be extended to or cover
any Property other than the Property subject thereto on the Closing Date.
 
"Permitted 1031 Exchange Transaction" means an exchange transaction entered into
by Borrower in accordance with Section 1031 of the Code pursuant to the terms of
an exchange agreement or similar agreement between the Borrower and a qualified
intermediary as defined in the Code (a "Qualified Intermediary") that provides
for (i) the receipt by the Qualified Intermediary of all or a portion of the
proceeds of such permitted disposition and the subsequent identification and
purchase of qualifying replacement property in accordance with Section 1031 of
the Code; and (ii) the right of Borrower to assign and grant a security interest
in its rights in such agreement to Lender.
 
"Person" means an individual, an Organization or a Governmental Authority.
"Prepayment Fee" shall have the meaning given in Section 7.01 hereof.
 
"Property" or "Properties" means any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.
 
"Records" means correspondence, memoranda, tapes, discs, computer data, papers,
certificates, books, cruise maps and other documents, or transcribed information
of any type, whether expressed in ordinary or machine readable language.
 
"Regulation U or X" means Regulation U (12 CFR Part 221, Credit by banks and
persons other than brokers and dealers for the purpose of purchasing or carrying
margin stock) or Regulation X (12 CFR Part 224, Borrowers of securities credit)
respectively, to the Board of Governors of the Federal Reserve System as from
time to time in effect and any successor to all or a portion thereof.
 
"Related Party or Parties" means, with respect to any Person, such Person's
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person's Affiliates.
 
"Responsible Officer" means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of Borrower or the effective
equivalent thereof or any other duly authorized officer. Any document delivered
hereunder that is signed by a Responsible Officer shall be conclusively presumed
to have been authorized by Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of Borrower.
 
"Solvent" or "Solvency" means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to realize upon its assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (b) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature in their ordinary course, (c) such Person is not engaged in a business or
a transaction , and is not about to engage in a business or a transaction, for
which such Person's Property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged or is to engage, (d) the fair value of the Property of
such Person is greater than the total amount of liabilities, including without
limitation, contingent liabilities, of such Person, and (e) the present fair
saleable value of the assets of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.
 
11

--------------------------------------------------------------------------------

 
 
"Subsidiary" means, as to any Person, (a) any corporation more than 50 percent
of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries, and (b) any partnership, association, joint venture or
other entity in which such Person directly or indirectly through Subsidiaries
has more than 50 percent equity interest at any time. Unless otherwise
specified, all references herein to a "Subsidiary" or "Subsidiaries" shall refer
to a Subsidiary or Subsidiaries of Borrower.
 
"Timber" means timber, standing or severed, including without limitation all
Merchantable Timber (living or dead), timber and pulpwood and which is pledged
as Collateral.
 
"Timberland" means real property used primarily for, or contemplated for the
primary use of, the growing and or harvesting Merchantable Timber and pledged as
Collateral.
 
"Willapa Timberlands" means approximately l 0,688 acres of Timberland located m
Grays Harbor County and Pacific County, Washington.
 
2.      Loans.
 
2.1   Loans. Subject to the terms and conditions set forth herein, Lender agrees
to make Note No. 6214502 to Borrower on the Closing Date. Borrower agrees to pay
the Notes and all Borrower's Obligations under the other Loan Documents
according to their terms.
 
2.2   Fees. Borrower shall pay Lender's fees as set forth in each Note or
separate fee letter.
 
2.3   Evidence of Debt. The Loan(s) made by Lender shall be evidenced by one or
more accounts or records maintained by Lender in the ordinary course of
business. The accounts or records maintained by Lender shall be conclusive
absent manifest error of the amount of the Loans made by Lender to Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of
Borrower to pay any amount owing with respect to Borrower 's Obligations.
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.
 
12

--------------------------------------------------------------------------------

 
 
2.4   Payments Generally. All payments to be made by Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Lender in U.S. Dollars and in immediately available
funds as further described in the Notes and according to the terms of the Notes.
 
2.5   Accounting Terms means, except as otherwise provided herein, all
accounting terms used herein shall be interpreted, and all financial statements
and certificates and reports as to financial matters to be delivered to Lender
hereunder shall be prepared in accordance with GAAP, applied on a consistent
basis.
 
3.   Conditions Precedent. The obligation of Lender to close and advance under
the Loan(s) is subject to satisfaction of the following conditions precedent by
Borrower on or before the Closing Date or to waiver thereof by Lender.
 
3.01         Documents Required for Closing. Unless waived by Lender, Borrower
shall deliver the following to Lender:
 
a. Borrower and all other required parties shall have executed where appropriate
and delivered to Lender, on or prior to the Closing Date, the Loan Documents,
each in form and substance satisfactory to Lender;
 
b. A certified (as of the Closing Date) copy of resolution s, or equivalent, of
the governing body of each Organization signing a Loan Document, authorizing the
execution , delivery and ·performance of each of the Loan Documents to which it
is a party and providing Lender an incumbency certificate for any Person
authorized to execute the Loan Documents;
 
c. A certified (as of the Closing Date) copy of the most current Organization
Documents , including any amendments thereto, of each such Person, together with
a certificate (dated as of the Closing Date) of each such Person to the effect
that such Organization Documents have not been amended since the date of the
aforesaid certification;
 
d. A certificate (as of the most recent date practicable) of the relevant
Secretary of State as to the current existence of each such Person, a
certificate (as of the most recent date practicable) of the Secretary of State
of each state in which the business activities or Property of such Person
requires qualification as a foreign corporation or entity, as the case may be,
and that such Person is duly qualified to transact business in that state as a
foreign corporation or entity, as the case may be;
 
e. Evidence, as requested by Lender, that no condition shall exist which would
constitute a Material Adverse Effect, in the opinion of Lender, in the business,
operation or financial conditions of Borrower since the date of the Loan
commitment;
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc. 
 
13

--------------------------------------------------------------------------------

 
 
f. Financing statements from each Borrower or Person pledging Collateral to be
filed in all jurisdictions, which in the opinion of Lender, are reasonably
necessary to perfect the security interests created by the security
agreement(s), to the extent such security interests can be perfected by filing;
and current searches of appropriate filing offices in each state (and county, to
the extent relevant) in which a Borrower has an office or otherwise conducts
business (including without limitation, patent and trademark offices,
secretaries of state and county recorders) showing that no state or federal tax
liens have been filed and remain in effect against any Borrower, and that no
financing statements or other notifications or filings have been filed and
remain in effect against any Borrower, other than those for which Lender has
received an appropriate release, termination or satisfaction or Permitted Liens;
 
g. If real Property is Collateral for one or more loans, an appraisal of the
Collateral acceptable to Lender as determined by Lender in accordance with its
policies and procedures, in an amount satisfactory to Lender. Lender will engage
a state certified appraiser to perform the appraisal. The appraisal shall be for
the sole and exclusive use of Lender. Provided, the appraisal for the Willapa
Timberlands shall be provided to Lender post-closing but not later than December
31, 2014;
 
h. If real Property is Collateral for one or more Loans, a title insurance
commitment acceptable to Lender;
 
i. Environmental report satisfactory to Lender;
 
j. General liability insurance in amounts as Lender may reasonably require and
naming Lender as loss payee; and
 
k. Evidence that all other actions which, in the opinion of Lender, are
reasonably necessary to perfect and protect the security interests created by
the Loan Documents have been taken, including the recording in all jurisdictions
of the Mortgages and or Deed of Trusts .
 
3.2   Conditions Precedent to Advances under all Loans. The obligation of Lender
to fund any advance under any Loan(s) is subject to the additional conditions
precedent:
 
a. Evidence as requested by Lender that no condition shall exist which would
constitute a Material Adverse Effect, in the opinion of Lender, in the business,
operation or financial conditions of Borrower at the time of the advance;
 
b. Borrower shall have complied with all conditions precedent contained herein
and in Lender's escrow instructions and commitment letters for any Loan, if any;
 
c. Payment by Borrower to Lender of the following amounts:
 
1. Any unpaid balance of any Loan fees; and
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.
 
14

--------------------------------------------------------------------------------

 
 
11. All unpaid costs and expenses to Lender; and
 
d. All representations and warranties made in the Loan Documents are true and
correct.
 
4.      Liens.
 
4.01        Creation of Liens. As security for the prompt payment and
performance of Borrower's Obligations, Borrower hereby agrees to assign and
pledge to Lender all of its right, title and interest in and to, and grants to
Lender, Liens upon the Collateral. In order to further evidence such Liens, upon
Lender's request, Borrower shall execute, acknowledge where required for
perfection purposes, and deliver on or before the Closing Date, the Deeds of
Trust, consents, notices, subordinations, indemnities, assignments, security
agreements, financing statements and other Loan Documents required by Lender.
 
4.2   Perfection of Liens. Borrower promises and hereby agrees to:
 
a. Authorize all financing statements, amendments and continuation statements
and other documents as Lender may from time to time require in order to perfect,
continue and reperfect its Lien in the Collateral;
 
b. Pay for or reimburse Lender for all reasonable costs of closing, including
without limitation, all taxes, costs of filing the financing statements or
recording the Deeds of Trust in such public offices as Lender may designate; and
c. Take such other steps as Lender may reasonably direct, including the noting
of Lender's Lien on the Collateral and on any certificates of title therefore,
to perfect Lender's Lien upon the Collateral.
 
The original, a copy or a memorandum of this Loan Agreement may be filed or
recorded as a financing statement if Borrower fails or refuses to comply with
the requirements of this Loan Agreement.
 
4.3            Release of Liens.
 
a. Permitted Dispositions. Provided there is no Event of Default or Incipient
Default, Lender will release the lien(s) associated with the Collateral for a
Permitted Disposition.
 
b. Permitted 1031 Exchange Transactions. Provided there is no Event of Default
or Incipient Default, Lender will release the lien(s) associated with the
Collateral in a Permitted 1031 Exchange Transaction.
 
c. Other Releases. Provided there is no Event of Default or Incipient Default,
Borrower may request a partial release of Collateral, to the extent that the
total outstanding principal balance of the Loan(s) does not exceed fifty percent
(50%) of the Appraised Timber land Value following the release. If, at the time
of such partial release request, the most recent Appraised Timberland Value is
an Appraisal Update, Lender may require a new Certified Appraisal be received
prior to such release. All releases will be subject to approval by Lender, which
will not be unreasonably withheld. The partial release may be subject to and
require an additional Excess Cutting Payment, payable at the time of such
release. No release will be provided if the proposed Collateral to be released
is integral to the Collateral, as reasonably determined by Lender.
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.
 
15

--------------------------------------------------------------------------------

 
 
d. Expenses Associated with Lien Releases. Borrower shall pay Lender's
reasonable expenses associated with the lien releases identified in this Section
4.03, including but not limited to, title insurance and appraisal costs.
 
5.             Representations and Warranties.
 
5.01         Representations and Warranties of Borrower. To induce Lender to
enter into this Loan Agreement, Borrower represents and warrants to Lender as
follows:
 
a. Borrower is a validly formed corporation that has been duly organized and
exists and is in good standing under the laws of the jurisdiction in which it
was organized, has the lawful power to own its properties and to engage in the
business it conducts, and is duly qualified to do business in all other states
where the nature of the business transacted by it or Property owned by it makes
such qualification necessary ;
 
b. Borrower is not in default with respect to any Contractual Obligation so as
to have a Material Adverse Effect on the consolidated financial condition of
Borrower;
 
c. The execution, delivery and performance of the Loan Documents will not
immediately or with the passage of time, or the giving of notice, or both :
 
i. Violate the Organizational Documents governing Borrower , or violate any Laws
or result in a default under the terms of any Contractual Obligation to which
Borrower is a party or by which Borrower or its respective Properties is bound;
or
 
ii. Result in the creation or imposition of any Lien upon any of the Property of
Borrower, except the Liens in favor of Lender;
 
d. Borrower has the power and authority to enter into and perform the Loan
Documents to which it is a party or is bound, and to incur obligations, and has
taken all action necessary to authorize the execution, delivery and performance
of the Loan Documents to which it is a party or is bound ;
 
e. The Loan Documents , when delivered, will be legally valid and binding
Contractual Obligations, enforceable in accordance with their respective terms;
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.
 
16

--------------------------------------------------------------------------------

 
 
f. Borrower has good and marketable title to all of its Property and such
Property is not subject to any Lien, except for Permitted Liens;
 
g. Companies' financial statements have been and will be prepared and presented
and hereafter will present fully and fairly the financial condition of Companies
at the dates thereto and the results of operations for the periods covered
thereby. There have been no conditions so as to create a Material Adverse Effect
in the financial condition or business of Companies since the date of Companies
most recent annual financial statements;
 
h. Except as otherwise permitted herein, Companies have filed all federal, state
and local tax returns and other reports that it was required by Law to file
prior to the date hereof and that are Material to the conduct of its business;
has paid or caused to be paid all taxes, assessments and other similar
govenunental charges that were due and payable prior to the date hereof ; have
made adequate provision for the payment of taxes which are accruing but not yet
payable ; and have no knowledge of any deficiency or additional assessment in a
Material amount in connection with any taxes which has not been provided for on
their books;
 
i. To the best of its knowledge, after due diligence in investigating relevant
matters, except as otherwise disclosed or to the extent that the failure to
comply would not be Material to the conduct of the business of Borrower, it has
complied with all applicable laws with respect to:
 
i. The products that it manufactures or sells or to the services it performs;
 
ii. The conduct of its businesses; and
 
iii. The use, maintenance and operation of the Properties owned or leased by it.
 
J. No representation or warranty by Borrower, as to its best knowledge, after
due diligence in investigating relevant matters, contained herein or in any
certificate or other document furnished pursuant hereto, or in the Loan
Documents, contains any untrue statement of Material fact or omits to state a
Material fact necessary to make such representation or warranty not misleading
in light of the circumstances under which it was made; and
 
k. To the best knowledge of Borrower, after due diligence in investigating
relevant matters, each consent, approval or authorization of, or filing,
registration or qualification with, any Person required to be obtained or
effected by Borrower in connection with the execution and delivery of the Loan
Documents , or the undertaking or performance of any obligation thereunder, has
been duly obtained or effected.
 
1. No part of the proceeds of the Loans will be used, directly or indirectly,
for the purpose of purchasing or carrying or trading in any securities. If
requested by Lender, Borrower shall furnish to Lender a statement to the
foregoing effect in conformity with the requirements of FR Form U-1 referred to
in Regulation U. No indebtedness being reduced or retired out of the proceeds of
the Loans was or will be incurred for the purpose of purchasing or carrying any
margin stock within the meaning of Regulation U . "Margin stock" within the
meanings of Regulation U does not constitute more than 25 percent of the value
of the consolidated assets of Borrower . None of the transactions contemplated
by this Loan Agreement (including without limitation, the direct or indirect use
of the proceeds of the Loans) will violate or result in a violation of the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as
amended, or regulations issued pursuant thereto, or Regulation U or X.
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.
 
17

--------------------------------------------------------------------------------

 

 
m. Borrower is not subject to regulation under the Public Utility Holding
Company Act of 2005 or the Federal Power Act or the Investment Company Act of
1940, each as amended. In addition, Borrower is not (i) an "investment company"
registered or required to be registered under the Investment Company Act of
1940, as amended, and is not controlled by such a company, or (ii) a "holding
company," or a "subsidiary company" of a "holding company," or an "affiliate" of
a "holding company" or of a "subsidiary" of a "holding company,"within the
meaning of the Public Utility Holding Company Act of 2005, as amended.
 
n. Borrower has obtained all material licenses, permits, franchises or other
governmental authorizations necessary to the ownership of its Property and to
the conduct of its businesses.
 
o. Borrower is not in violation of any Law which violation could reasonably be
expected to have a Material Adverse Effect.
 
p. Borrower is current with all Material reports and documents, if any, required
to be filed with any state or federal securities commission or similar agency
and is in full compliance in all Material respects with all applicable rules and
regulations of such commissions .
 
5.2   Representations and Warranties of Lender. Lender represents and warrants
to Borrower as follows:
 
a. Lender is a legal entity duly organized, validly existing and is in good
standing under the Farm Credit Act of 1971, as amended, has the necessary power
and authority to conduct the business in which it is currently engaged, is duly
qualified to conduct its business and is in compliance with all Material
requirements of law, except to the extent that failure to comply therewith would
not, in the aggregate, be reasonably expected to have a Material Adverse Effect
on the operations of Lender .
 
b. Lender and each person executing this Loan Agreement has the necessary power
and authority, and the legal right, to make and deliver this Loan Agreement ,
and has taken all necessary action to authorize the conditions of this Loan
Agreement and to authorize the execution, delivery and performance thereof . No
consent or authorization of, filing with, notice to or other similar act by or
in respect of any Governmental Authority or any other Person is required to be
obtained or made by or on behalf of Lender in connection with the execution,
delivery, performance, validity or enforceability of this Loan Agreement. This
Loan Agreement has been duly executed and delivered on behalf of Lender. This
Loan Agreement constitutes a legal, valid and binding Loan Agreement enforceable
against Lender in accordance with its terms.
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.

 
18

--------------------------------------------------------------------------------

 
 
5.3   Survival. All of the representations and warranties set forth in Section
5.01 shall survive until all of Borrower 's Obligation s are paid and satisfied
in full and all offsets, defenses or counterclaims that Borrower has or may
claim to have, have been released or discharged.
 
6.      Covenants.
 
6.01        Affirmative Covenants. Borrower hereby covenants and agrees that so
long as this Loan Agreement is in effect or any of Borrower's Obligations shall
remain outstanding, and until all of the commitments hereunder or in the Notes
and other Loan Documents have been terminated , Borrower shall maintain the
following covenants:
 
a. Loan Purpose. Borrower shall use the proceeds of a Loan only for the purposes
set forth herein or in the Note evidencing each Loan, and will furnish Lender
such evidence as it may reasonably require with respect to such use.
b. Financial Reporting/Notices . Borrower shall furnish Lender, in form and
detail satisfactory to Lender, during the term of the Loans:
 
i. As soon as available, but in any event within 90 days after each Fiscal
Year-End: a consolidated balance sheet, the related consolidated statement of
shareholders' (or equivalent) equity and cash flows and the related consolidated
statement of income or operations for such Fiscal Year of Companies and their
Subsidiaries as of the end of such Fiscal Year, setting forth in each case, in
comparative form, the figures for the previous Fiscal Year, all in reasonable
detail and prepared in accordance with GAAP. Such consolidated statement s shall
be audited and accompanied by a report and opinions of an independent certified
public accountant, reasonably acceptable to Lender, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any "going concern" or like qualification or exception
or any qualification or exception as to the scope of such audit;
 
ii. As soon as available, but in any event within 45 days after each Fiscal
Quarter-End, a consolidated balance sheet, the related consolidated statement of
cash flows and the related consolidated statement of income or operations for
such Fiscal Quarter-End of Companies and their Subsidiaries, and for the portion
of Companies' Fiscal Year then ended, setting forth in each case, in comparative
form, the figures for the corresponding Fiscal Quarter­ End of the previous
Fiscal Year and the corresponding portion of the previous Fiscal Year, all in
reasonable detail;
 
iii. Concurrently with the delivery of the financial statements referred to in
Sections 6.01.b.i and ii, a duly completed Compliance Certificate, signed by a
Responsible Officer, certifying that such financial statements are fairly
presenting the financial condition, results of operation s, shareholders' (or
equivalent) equity and cash flows of Companies and their Subsidiaries in
accordance with GAAP (subject only to normal year-end audit adjustments and the
absence of footnotes with respect to financial statements provided under Section
6.0 l .b.ii.). A sample Compliance Certificate is attached hereto as Exhibit A.
Companies' Compliance Certificate shall be accompanied by a Covenant Compliance
Worksheet, a sample of which is attached hereto as Exhibit B, signed by a
Responsible Officer;
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.
 
19

--------------------------------------------------------------------------------

 
 
iv. As soon as available, but in any event not more than 45 days after Fiscal
Year-End, as update of Borrower's business plan to include a projected balance
sheet, income statement and statement of cash flow;
 
v. As soon as available, but in any event not more than 45 days after Fiscal
Year-End, a timber harvest plan describing the proposed harvest of Timber from
the real property Collateral for the ensuing calendar year, which will specify
the total timber volume by species to be harvested from the real property
Collateral and the location, by tract, of the harvest;
 
vi. As soon as available, but in any event not more than 45 days after the first
three Fiscal Quarter-Ends and not more than 90 days after the fourth Fiscal
Quarter-End, a timber harvest report detailing all Timber harvest activity on
the real property Collateral, including, at a minimum, the total volume of logs
by species scaled and a reconciliation of actual activity compared to the timber
harvest plan for harvest and log sales by species and by tract;
 
vii. Promptly upon receipt thereof, copies of written communications of any
material weaknesses or significant deficiencies in internal controls over
financial reporting submitted to Borrower's audit committee by its independent
certified public accountants in connection with an audit or review of Borrower
and the responses of management to such communications;
 
viii. Promptly after the sending or making available, or filing of the same,
copies of all reports or other statements that Borrower makes or sends to any
Govenunental Authority or Person concerning compliance with all requirements of
Law governing protection of the environment, endangered species of wildlife or
other applicable law;
 
ix. Promptly upon the request of Lender, (1) copies of any filings and
registrations with, and reports to or from, the Securities Exchange Commission,
or any successor agency, and copies of all financial statements, proxy
statements, notices and reports as Borrower shall send to its shareholders or to
a holder of any Indebtedness owed by Borrower in its capacity as such a holder,
and (2) upon the request of Lender, all reports and written information to and
from the United States Environmental Protection Agency, or any state or local
agency responsible for environmental matters, the United States Occupational
Health and Safety Administration, or any state or local agency responsible for
health and safety matters, or any successor agencies or authorities concerning
environmental, health or safety matters that are Material to Borrower;
 
x. Upon Borrower 's obtaining knowledge thereof, Borrower shall give written
notice to Lender immediately of (1) the occurrence of an event or condition
consisting of an Event of Default or Incipient Default, specifying the nature
and existence thereof and what action Borrower proposes to take with respect
thereto, and (2) the occurrence of any of the following with respect to
Borrower: (a) the pendency or commencement of any litigation, arbitral or
governmental proceeding against Borrower or a Related Party which if adversely
determined is likely to have a Material Adverse Effect, (b) the institution of
any proceedings against Borrower or a Related Party with respect to, or the
receipt of notice by such Person of potential liability or responsibility for
violation, or alleged violation, of any federal, state or local law, rule or
regulation, including but not limited to, envirorunental Laws, the violation of
which would likely have a Material Adverse Effect; and
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.
 
20

--------------------------------------------------------------------------------

 
 
xi. Within sixty (60) days of receipt of appraisal reports or appraisal updates
on the Collateral as required by Borrower's entity documents, Borrower shall
provide such appraisal reports or appraisal updates to Lender. The appraisal
report shall be a Certified Appraisal.
 
c. Insurance. Borrower shall maintain general liability insurance with insurance
companies reasonably acceptable to Lender in such amounts, with such terms and
covering such risks as are usually carried by companies engaged in the same or
similar business and similarly situated, and make such increases in the type or
amount of coverage as Lender may reasonably request. At the request of Lender ,
all policies (or such other proof of compliance with this subsection as may be
satisfactory to Lender) shall be delivered to Lender and shall show Lender as
loss payee.
 
d. Taxes. Borrower shall pay, or cause to be paid, when due, all taxes imposed
upon it or on any of their Property or that it is required to withhold and pay,
except when contested in good faith by appropriate proceedings with adequate
reserves therefore having been set aside on their books. Notwithstanding the
foregoing right of contest, such taxes will be paid whenever foreclosure on any
Lien that has attached appears imminent.
 
e. Additional Borrowers. No Person shall become a Subsidiary of Borrower without
Lender's prior written consent, which will not be unreasonably withheld. As of
the Closing Date, Borrower is processing the documents to create a Subsidiary
and Lender has knowledge and provides its consent to such Subsidiary, subject to
the remaining provisions of this Section 6.01.e. At the time any Person becomes
a Subsidiary of Borrower , Borrower shall so notify Lender and upon request of
Lender, at is sole option, shall cause such Person to (i) execute an assumption
agreement in favor of Lender in form and content satisfactory to Lender, and
(ii) may deliver, or cause to be delivered, such other documentation as Lender
may reasonably request in connection with the foregoing, including without
limitation, a certified resolution and Organizational Documents of such Person
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to above), all in form, content and scope reasonably
satisfactory to Lender.
 
f. Records. Borrower shall keep accurate and complete Records of its operations,
consistent with sound business practices. Borrower shall, when reasonably
requested by Lender, make available for inspection all assets and properties of
Borrower and make available for inspection and copying by duly authorized
representatives of Lender, all Records related to its assets and Properties and
will furnish Lender any information regarding its business affairs and financial
condition within a reasonable time after Lender's request.
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.
 
21

--------------------------------------------------------------------------------

 
 
g. Laws. Borrower shall comply with all Laws applicable to it and its Property
if noncompliance with any such Law would have a Material Adverse Effect.
 
h. Property Maintenance. Borrower shall maintain and preserve its Property in
good repair, working order and condition, normal wear and tear and casualty and
condemnation excepted, and will make, or cause to be made, in such Properties
and equipment from time to time, all repairs, renewals, replacements,
extensions, additions, betterments and improvements as may be needed or proper,
to the extent and in the manner customary for companies in similar businesses.
Borrower shall perform in all material aspects, all of its obligations under the
terms of all Material agreements, indentures, mortgages, security agreements or
other debt instruments to which it is a party or which it is bound.
 
i. Indebtedness. Borrower shall pay when due (or within applicable grace
periods) all Indebtedness due third persons, except when the amount is being
contested in good faith by appropriate proceedings and with adequate reserves
being set aside on their books.
 
j. Subordination. Borrower hereby subordinates all Intercompany Indebtedness,
including the unsecured debt to Pope Resources , A Delaware Limited Partnership,
to Borrower 's Obligations to Lender; provided however , so long as there exists
no Event of Default or Incipient Default , Borrower may pay such Intercompany
Indebtedness in the ordinary course of its businesses.
 
k. Change of Location. Borrower shall notify Lender 30 days in advance of any
change in its headquarters location.
 
l. Collateral. Borrower shall comply with the terms of all Loan Documents
concerning Collateral pledged to Lender as Collateral for the Loans. To the
extent the expiration date for any such document occurs before the maturity date
of a Loan, at Lender's request, Borrower shall negotiate an extension of such
document to match or exceed the maturity date of a given Loan.
 
m. Additional Documents. From time to time, Borrower shall execute and deliver
to Lender such additional documents and will provide such additional information
as Lender may reasonably require to carry out the terms of this Loan Agreement
and be informed of the status and affairs of each Borrower.
 
6.2   Financial Covenants. Borrower hereby covenants and agrees that so long as
this Loan Agreement is in effect or any of Borrower 's Obligations shall remain
outstanding, Borrower shall cause Companies to comply with and maintain the
following financial covenants:
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.
 
22

--------------------------------------------------------------------------------

 
 
a. Consolidated Debt Coverage Ratio shall be no less than 1.00:1.00 to be
measured by the Fiscal Year-End financial statements of Companies as of each
Fiscal Year-End;
 
b. Borrower will limit outstanding principal balances of the Loans on Collateral
to fifty percent (50%) of the aggregate Appraised Timberland Value of such
Collateral at all times during the life of the Loan.
 
6.3   Negative Covenants. Borrower hereby covenants and agrees that so long as
this Loan Agreement is in effect or any of Borrower's Obligations shall remain
outstanding, and until all of the commitments hereunder have terminated, unless
the prior written consent of Lender is obtained, which consent shall not be
unreasonably withheld:
 
a. Liens. Borrower shall not:
 
i. Contract, create, incur, assume or permit to exist any Lien with respect to
any of the Collateral or any portion thereof, or any Property that replaces or
upgrades the Collateral, whether now owned or after acquired, except for
Permitted Liens.
 
ii. Sell or replace the Collateral or any portion thereof unless approved by
Lender and subject to Lender's Lien on replacement Property, except for
Permitted Dispositions and sales of Timber and stumpage in the ordinary course
of business.

b. Nature of Business. Borrower shall not substantively alter the nature,
character or conduct of its business conducted by it as of the Closing Date.
 
c. Consolidation, Merger, Sale or Purchase of Assets. Except for sales of Timber
and stumpage in the ordinary course of business, Borrower shall not:
 
i. Dissolve, liquidate or wind up its affairs, or enter into any transaction of
merger or consolidation; provided however, that, so long as no Event of Default
or Incipient Default would be directly or indirectly caused as a result thereof,
Borrower may merge or consolidate with any of its Subsidiaries, provided that
Borrower is the surviving entity;
 
ii. Make an Asset ·Disposition, which would have a Material Adverse Effect on
the financial condition of Borrower.
 
d. Fiscal Year; Organizational Documents. Borrower shall not change its Fiscal
Year-End or amend, modify or change its Organization Documents.
 
e. Accuracy of Reporting. Borrower shall not furnish any certificate or other
document to Lender that contains any untrue statement of Material fact or that
omits to state all Material facts necessary to make it not misleading in light
of the circumstances under which it was furnished.
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.
 
23

--------------------------------------------------------------------------------

 
 
6.4.         Timber Harvesting.
 
a. Allowable Annual Cut. Until and unless subsequently revised by Borrower, with
Lender's approval, due to appraisal information or a change in laws and subject
to the other conditions herein, Borrower may harvest in each Fiscal Year of the
term of the Loan, total Merchantable Timber of up to 22,000 MBF from the McCloud
Timberlands and the Willapa Timberlands. At no time, beginning with the 2016
fiscal year shall the rolling three year actual harvest Merchantable Timber for
the McCloud Timberlands exceed 43,000 MBF and at no time shall the rolling three
year actual harvest Merchantable Timber for the Willapa Timberlands exceed
33,000 MBF. Collectively, this is the "Allowable Annual Cut" or "AAC". Refer to
Exhibit "C" for the calculation worksheet.
 
b. Cumulative Allowable Harvest. For any Fiscal Year in which the actual volume
of Timber harvested is less than the AAC permitted for such year, the difference
between the AAC and the actual volume harvested (the "Annual Harvest Remainder")
for such period will be carried forward to subsequent years, subject to the
limitation in the next sentence. For any Fiscal Year, the AAC for that year plus
the sum of any unapplied Annual Harvest Remainder from previous years is
referred to as the "Cumulative Allowable Harvest" or "CAH". In no event shall
the CAH for any year exceed twice the AAC. All Timber harvest is subject to the
laws in the states where the Timberland is located.
 
c. Excess Cutting Payments. For any Fiscal Year during which the volume of
Timber harvested is more than the AAC or CAH, as applicable, for such Fiscal
Year (an "Excess Cut"), Borrower shall pay to Lender, subject to Section 6.04.d
below, an amount equal to: (a) the Excess Cut, multiplied by (b) $100 per MBF
(an "Excess Cutting Payment") . Any Excess Cutting Payment shall be paid by
Borrower to Lender on the first day of the Fiscal Quarter following the
severance of the Timber constituting the Excess Cut and shall be applied to the
principal of Note No . 6214502 or placed into the Future Payment Fund with
removal restrictions. Any such prepayment of principal shall be treated in the
same manner as any other prepayment and shall be subject to Prepayment Fees.
 
d. De Minimis Excess Cut. Notwithstanding the terms of Section 6.04.c above,
Borrower shall not be obligated to pay any Excess Cutting Payment for any Fiscal
Yeats during the term of any Loan during which the volume of Timber severed
exceeds the AAC (or such portion of the CAH, which shall represent the AAC) for
such cutting period by not more than twenty percent (20%) of said AAC.
 
7.   Prepayment and Breakage Fees.
 
7.01         Prepayment Fee.
 
a. Exemption to Prepayment Fee. Principal prepayments made while a Loan is
priced under the Lender's short term variable rate options shall not be subject
to a Prepayment Fee. In addition, there is no Prepayment Fee for any prepaid
principal if a prepayment is received on an interest change date, as applicable,
for the Loan being prepaid. Other prepayments of principal shall be subject to a
Prepayment Fee, as described below.
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.

 
24

--------------------------------------------------------------------------------

 
 
b. "Prepayment" Defined . For purposes of any Note, "prepayment" shall mean any
instance wherein the indebtedness is partially or fully satisfied in any manner
prior to a payment due date whether voluntarily or involuntarily (excluding
scheduled payments that have been paid) pursuant to the terms of the Loan
Documents. Prepayment shall include, but not be limited to: (i) any payment
after an Event of Default under the Loan Documents; (ii) payment to Lender by
any holder of an interest in any Collateral; (iii) any payment after a Loan
Maturity Date is accelerated for any reason; (iv) payment resulting from any
sale or transfer of Collateral pursuant to foreclosure, sale under power,
judicial order or trustee's sale; and (v) payment by sale, transfer or
offsetting credit in connection with or under any bankruptcy, insolvency,
reorganization, assignment for the benefit of creditors or receivership or
similar proceedings under any statute of the United States or any state thereof
involving Borrower, Guarantors and or the Collateral. In the event of any
acceleration of a Loan Maturity Date, the amount due hereunder shall include the
charge that would be due under the Prepayment Fee in the event of a voluntary
prepayment at the time of such acceleration , and the date of acceleration of a
Loan Maturity Date will be deemed to be the date of prepayment.
 
c. Prepayment Fee. The "Prepayment Fee" is an amount intended to reasonably
compensate Lender for the loss of the intended benefit of Lender's bargain in
the case of a prepayment. Borrower and Lender intend that the principal balance
of each Loan will yield to Lender an annual return after the date the Loan is
prepaid of not less than the annual return for the period when the interest rate
is fixed. In the event of a prepayment, Lender will lose the intended benefit of
its bargain. Accordingly , the Prepayment Fee shall be payable, on demand, and
shall be an amount calculated on a make-whole basis, as calculated under
Lender's then current methodology.
 
7.2.          Breakage Fee. In the event of an occurrence under subparagraphs a.
or b. below, then Borrower shall immediately pay Lender, on demand, a Breakage
Fee in an amount calculated on a make-whole basis, as calculated under Lender's
then current methodology :
 
a. Borrower provides Lender Notice that Loan principal is to be priced using a
fixed rate option as allowed in a Note, if any, after which Borrower revokes
such Notice ; or
 
b. Borrower provides Lender Notice that Loan principal priced under a fixed rate
option, if any, is to be priced, repriced or prepaid on other than a pricing
date, after which Borrower revokes such Notice.
 
7.3.          Participation. Participant(s), if any, may calculate a Prepayment
Fee or Breakage Fee using the calculation on a ·make-whole basis, as calculated
under Lender's then current method ology, provided however, a participant may
use a different methodology than Lender.
 
8.             Default.
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.
 
25

--------------------------------------------------------------------------------

 
 
8.1            Events of Default. Time is of the essence in the performance of
the Loan Documents. The occurrence of any one or more of the following events
shall constitute an Event of Default under the Loan Documents:
 
a. Borrower fails to make any payment of principal, interest or other costs,
fees or expenses when due or perform any obligation or covenant as and when
required under the Loan Documents for the Loan(s) or any other Note(s), or
loan(s) Borrower , or any of them, may have with Lender.
 
b. Any financial statement, representation , warranty or certificate made or
furnished by Borrower or Guarantor to Lender in connection with the Loan, or as
an inducement to Lender to enter into the Loan is materially false, incorrect,
or incomplete when made.
 
c. Borrower or Guarantor shall fail generally to pay its debts as such debts
become due, or becomes insolvent or becomes the subject of an insolvency
proceeding.
 
d. Any Guarantor shall revoke, repudiate or terminate such Guaranty.
 
e. This Note or any other Loan Document ceases to be valid and binding on
Borrower or Guarantor or is declared null and void, or the validity or
enforceability thereof is contested by Borrower or Guarantor or Borrower or
Guarantor denies that it has any or further liability under this Note or any of
the other Loan Documents.
 
8.2           Acceleration. In the event of any uncured Event of Default beyond
any applicable cure periods provided for in the Loan Documents, at Lender's
option, without notice or demand, the unpaid principal balance of the Loan(s),
plus all accrued and unpaid interest thereon and all other amounts due shall
immediately become due and payable.
 
8.3           Default Interest Rate.
 
a. Loans with "Adjusted Principal Balance." The Default Interest Rate applicable
to a delinquent payment for a Loan Segment of a Loan with payments computed
using an Adjusted Principal Balance (as defined in each Note) shall equal four
percent (4%) per annum above the interest rate in effect on such Loan Segment at
the time such payment was due, which rate shall accrue on the total amount of
the payment due until paid, accelerated or upon maturity. Provided, however,
upon acceleration and or maturity, the outstanding principal balance of all Loan
Segments, including Prepayment Fees and Breakage Fees, if any, shall be added to
the Base Rate Loan Segment and thereafter the Default Interest Rate shall be
equal to and remain at four percent (4%) per annum above the interest rate in
effect for such Base Rate Loan Segment at the time of acceleration or maturity
and shall accrue on the entire unpaid balance of the Loan until paid in full.
Provided further, in the event there is no Base Rate Loan Segment but multiple
fixed rate Loan Segments, the Default Interest Rate shall be equal to and remain
at four percent (4%) per annum above the interest rate in effect on each Loan
Segment at the time of acceleration or maturity and shall accrue on the entire
unpaid balance of the Loan segment until paid in full.
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc. 
 
26

--------------------------------------------------------------------------------

 
 
b. Loans with no · "Adjusted Principal Balance." The Default Interest Rate
applicable to a delinquent payment for the Loan, or a Loan Segment of a Loan,
computed with no Adjusted Principal Balance, shall remain at the rate in effect
on such Loan or the Loan Segment at the time such payment was due. Upon
acceleration and or maturity, the outstanding principal balance of the Loan, and
all Loan Segments, including Prepayment Fees and Breakage Fees, if any, shall be
added to the Loan, or the Base Rate Loan Segment, as applicable, and thereafter
the Default Interest Rate shall be equal to and remain at the interest rate in
effect for the Loan, or such Base Rate Loan Segment, as applicable, at the time
of acceleration or maturity and shall accrue on the entire unpaid balance of the
Loan until paid in full. Provided however, in the event there is no Base Rate
Loan Segment but multiple fixed rate Loan Segments, the Default Interest Rate
shall remain at the rate in effect on each Loan Segment at the time of
acceleration or maturity and shall accrue on the entire unpaid balance of the
Loan Segment until paid in full.
 
8.04        Notice and Opportunity to Cure. Notwithstanding any other provision
of the Loan Documents, Lender shall not accelerate the maturity of a Loan (a)
because of a monetary default (defined below) unless the monetary default is not
cured within ten (10) days of its due date, or (b) because of a nonmonetary
default (defined below) unless the nonmonetary default is not cured within
thirty (30) days after (i) the date on which Lender transmits by facsimile,
mails or delivers written notice of the nonmonetary default to Borrower, or (ii)
the date on which Borrower notifies Lender (verbally or in writing) of the
nonmonetary default. For purposes of this Loan Agreement, the term "monetary
default" means a failure by Borrower to make any payment required of it pursuant
to the Note or any other Loan Document, and the term "nonmonetary default" means
a failure by Borrower or any other Person to perform any obligation contained in
the Loan Documents, other than the obligation to make payments provided for in
the Notes and Loan Documents.
 
9.             Enforcement and Waiver.
 
9.1          Enforcement and Waiver by Lender. Lender shall have the right at
all times to enforce the provisions of the Loan Documents in strict accordance
with the terms thereof, notwithstanding any conduct or custom on the part of
Lender in refraining from so doing at any time or times. The failure of Lender
at any time or times to enforce its rights under such provisions, strictly in
accordance with the same, shall not be construed as having created a custom in
any way or manner contrary to specific provisions or as having in any way or
manner modified or waived the same. All rights and remedies of Lender are
cumulative and concurrent, and the exercise of one right or remedy shall not be
deemed a waiver or release of any other right or remedy. Lender shall have, in
addition to the rights and remedies given it by the Loan Documents, all rights
and remedies allowed by all applicable Laws and in equity.
 
9.2           Waiver of Damages by Borrower. To the fullest extent permitted by
applicable Law, Borrower shall not assert, and each such party hereby waives,
any claim against any lndemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Loan
Agreement, any other Loan Document or any agreement or instrument contemplated,
the transactions contemplated, any Loan or the use of the proceeds thereof. No
Indemnitee referred to in Section 12.07 below shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Loan Agreement or the
other Loan Documents or the transactions contemplated.
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.
 
27

--------------------------------------------------------------------------------

 
 
10.           Notices.
 
10.01       Notice and Other Communications; Email and FAX Copies.
 
a. General. Unless otherwise expressly provided herein or in the Loan Documents,
all notices and other communications provided for hereunder shall be in writing
(includi ng by FAX transmission). All such written notices shall be mailed,
faxed or delivered to the applicable address, FAX number or, subject to
Subsection c. below, email address, and all notices and other communications
expressly permitted hereunder to be given by telephone and shall be made to the
applicable telephone number, as follows:
 

i. 
 If to Borrower :
Attention: Thomas M. Ringo, CFO
ORM Timber Fund III (REIT) Inc.
19950 7th Avenue NE, Suite 200
Poulsbo, WA 98370
Facsimile: (360) 697-5932
E-mail: tom@orminc.com
            ii. 
If to Lender:
Attention: Kristy Searles
Northwest Farm Credit Services, FLCA
650 Hawthorne Ave. SE, Suite #210
Post Office Box 13309
Salem, OR 97309-1309
Facsimile: (503) 373-3006
E-mail: SalemAgribusiness@northwestfcs.com

 
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (1) actual receipt by the relevant party hereto and
(2) (a) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (b) if delivered by Certified Mail, Return Receipt
Requested, upon receipt ; (c) if delivered by FAX, when sent and receipt has
been confirmed by telephone; and (d) if delivered by email (which form of
delivery is subject to the provisions of Subsection c. below), when delivered .
In no event shall a voicemail message be effective as a notice, communication or
confirmation hereunder.
 
b. Effectiveness of FAX Documents and Signatures. Loan Documents may be signed
and transmitted by FAX. The effectiveness of any such documents and signatures
shall, subject to applicable law, have the same force and effect as manually
signed originals and shall be binding on Borrower, Guarantors, as applicable,
and Lender. Lender may also require that any such document and signature be
confirmed by manually-signed original thereof ; provided however, that the
failure to request or deliver the same shall not limit the effectiveness of any
FAX document or signature.
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.

 
28

--------------------------------------------------------------------------------

 
 
c. Use of Email. Email, internet or intranet websites may be used only to
distribute routine communications, such as financial statements, covenant
reporting, billing statements and other like information and to distribute Loan
Documents for execution by the parties thereto and may not be used for any other
purpose, unless approved by Lender and the parties hereto. Provided, an original
signed document that has been scanned and attached to an email shall have the
same force and effect as a document sent by FAX.
 
11.          Participation. Notwithstanding any other provision of this Loan
Agreement, Borrower understands that Lender may at any time enter into
participation agreements with one or more participating lenders whereby Lender
will allocate certain percentages of its commitment to these lenders. Borrower
acknowledges that, for the convenience of all parties, this Loan Agreement is
being entered into with Lender only, and that Borrower's Obligations under this
Loan Agreement are undertaken for the benefit of, and as an inducement to, any
such participating lender as well as Lender, and Borrower hereby grants to each
participating lender, all the rights and remedies afforded Lender hereunder.
 
12.          Governing Law; Jurisdiction; Etc.
 
12.1       Governing Law. THIS LOAN AGREEMENT SHALL BE GOVERNED BY, AND
CONS1RUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF WASHINGTON, EXCEPT WHERE
THE LOCATION OF THE COLLATERAL FOR THE LOAN MAY REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER STATE OR WHERE FEDERAL LAWS, INCLUDING THE FARM CREDIT ACT OF
1971, AS AMENDED, MAY BE APPLICABLE.
 
12.2       Submission to Jurisdiction. BORROWER AND EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF WASHINGTON SITTING IN
SPOKANE COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE EASTERN DISTRICT
OF WASHINGTON, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS LOAN AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT , AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MA Y BE HEARD AND DETERMINED IN SUCH WASHINGTON
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS LOAN AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ANY OTHER
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.
 
29

--------------------------------------------------------------------------------

 
 
12.3        Waiver of Venue. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS LOAN AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 12.02 HEREOF. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORU M TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
 
12.4        Service of Process. EACH PARTY HERETO IRREVOCABLY WAIVES PERSONAL
SERVICE OR PROCESS, WHICH MAY BE MADE IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
 
12.5        WAIVER OF JURY TRIAL. BORROWER AND LENDER HEREBY IRREVOCABLY WAIVE
ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS LOAN AGREEMENT OR ANY LOAN
DOCUMENTS AND ANY FUTURE MODIFICATIONS, AMENDMENTS, EXTENSIONS, RESTATEMENTS AND
SERVICING ACTIONS RELATING TO THIS LOAN AGREEMENT AND ANY LOAN DOCUMENTS. THE
PARTIES INTEND THAT THIS JURY WAIVER WILL BE ENFORCED TO THE MAXIMUM EXTENT
ALLOWED BY LAW.
 
12.6        Consultation with Counsel. Borrower certifies that it has carefully
read this Loan Agreement and other Loan Documents; that it understands the
contents of this Loan Agreement and other Loan Documents; that in executing this
Loan Agreement and other Loan Documents, it has not relied on the advice,
opinions or statements of Lender or its officers, directors, employees or
attorneys; and that it signed this Loan Agreement and other Loan Documents of
their own free will and accord. Lender recommends that Borrower consult its
counsel and or other professional advisor before signing this Loan Agreement and
other Loan Documents. To the extent Borrower has not consulted with an attorney
or other professionals in connection with this Loan Agreement and other Loan
Documents, it acknowledges that it was given the opportunity to do so and chose
of their own free will and accord not to do so.
 
12.7        Expenses and Indemnification.
 
a. Expenses. Borrower shall pay directly or reimburse Lender for paying:
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc. 
 
30

--------------------------------------------------------------------------------

 
 
i. such counsel or experts engaged by Lender from time to time, so long as no
Default shall have occurred and is continuing, with the prior approval of
Borrower (which approval shall not be umeasonably withheld or delayed), in
connection with (A) the negotiation, preparation, administration, execution and
delivery of this Loan Agreement and the other Loan Documents and the Loans
hereunder and (B) any amendment, modification or waiver of any of the terms of
this Loan Agreement or any other Loan Document requested by or consented to by
Borrower;
 
ii. all reasonable costs and expenses of Lender (including, without limitation,
reasonable counsels' fees and expenses and reasonable experts' fees and
expenses) in connection with (A) any Default and any enforcement or collection
proceedings resulting therefrom or in connection with the negotiation of any
restructuring or "work-out" (whether or not consummated) of the obligations of
Borrower under this Loan Agreement or any other Loan Documents or the
obligations of any other party under any other Loan Document and (B) the
enforcement of this Section 12.07; and
 
iii. all transfer, stamp, documentary or other similar taxes, assessments or
charges levied by any Government Authority in respect of this Loan Agreement or
any other Loan Document or any other document referred to herein or therein and
all costs, expenses, taxes, assessments and other charges incurred in connection
with any filing, registration, recording or perfection of any Lien contemplated
by this Loan Agreement or any other Loan Document to which Lender is intended to
be a party or any other document referred to herein or therein.
 
Anything in the foregoing to the contrary notwithstanding, the Company shall not
be responsible for any costs or expenses of Lender to the extent such costs or
expenses relate solely to ministerial activities of Lender in the ordinary
course of its business and do not relate to Lender's administration of the basic
Loan Documents or the transactions contemplated thereby.
 
b. Indemnity. Borrower hereby indemnifies Lender and its officers, directors,
employees, representatives, attorneys and agents (each an "Indemnitee") from,
and shall hold each of them harmless against, any and all losses, liabilities,
claims, damages, expenses, obligations, penalties, actions, judgments, suits,
costs or disbursements of any kind or nature whatsoever (including, without
limitation, the reasonable fees and expenses of counsel for each Indemnitee in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not such Indemnitee shall be designated a
party thereto) that may at any time (including, without limitation, at any time
following the termination of Borrower's Obligations) be imposed on, asserted
against or incurred by any Indemnitee as a result of, or arising out of, or in
any way related to:
 
i. any of the transactions contemplated hereby, by any other Loan Document or
the execution, delivery or performance of this Loan Agreement or any other Loan
Document;
 
ii. the extensions of credit hereunder or the actual or proposed use by Borrower
of any of the extensions of credit hereunder or the grant to Lender, for the
benefit of Lender, any Lien on the Collateral or in any other Property of
Borrower or any other Person; or
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.
 
31

--------------------------------------------------------------------------------

 
 
iii. the exercise by Lender of any of its rights and remedies (including,
without limitation, foreclosure) under any agreements (including, without
limitation , the security documents) creating any such Lien

(but excluding, as to any Indemnitee, (A) any such losses, liabilities, claims,
damages, expenses, obligations, penalties, actions, judgments, sqits, costs or
disbursements to the extent, but only to the extent, caused by (1) the gross
negligence or willful misconduct of such Indemnitee or (2) with respect to any
particular Indemnitee, claims of another Indemnitee against such particular
lndemnitee unless such claims are the result of, arise out of or are in any way
related to, directly or indirectly, the failure of Borrower, any Affiliate,
Guarantor or any other Person to comply with its obligations under any Loan
Document or the breach of any representation or warranty of Borrower , any
Affiliate, Guarantor or any other Person in any Loan Document to which it is a
party or (B) costs and expenses expressly subject to Section 12.07 a. hereof, to
the extent that such Indemnitee is not entitled to (or is limited in claiming)
reimbursement in accordance with the provisions of Section I2.07 a. hereof).
 
Without limiting the generality of the foregoing, Borrower hereby indemnifies
each Indemnitee from, and shall hold each Indemnitee harmless against, any
losses, liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements described in the preceding paragraph
(including, without limitation, any lien filed against the Collateral by any
Government Authority) arising under any Environmental Law as a result of the
past, present or future operations of Borrower (or any predecessor in interest
to Borrower), or the past, present or future condition of any site or facility
owned, operated or leased by Borrower (or any such predecessor in interest), or
any release or use or threatened release of any hazardous materials at any such
site or facility, including any such release or use or threatened release, which
shall occur during any period when such Indemnitee shall be in possession of any
such site or facility following the exercise by Lender of any of its rights and
remedies hereunder or under any other Loan Document.
 
c. Payments. All amounts due under this Section I 2.07 shall be payable not
later than ten Business Days after demand therefore.
 
d. Survival. The agreements in this Section 12.07 shall survive the repayment,
satisfaction or discharge of Borrower's Obligations.
 
13.       Miscellaneous.
 
13.01  Construction.
 
a. The provisions of this Loan Agreement shall be in addition to those of any
other Loan Document or other evidence of liability held by Lender, all of which
shall be construed as complimentary to each other. In the event of a conflict
between the terms of this Loan Agreement and any other Loan Document, the terms
of this Loan Agreement shall control such conflict. Nothing herein contained
shall prevent Lender from enforcing any or all of the other Loan Documents in
accordance with their respective terms. All Exhibits attached to this Loan
Agreement are incorporated herein and made a part hereof.
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.
 
32

--------------------------------------------------------------------------------

 
 
b. This Loan Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
 
c. In this Loan Agreement, in the computation of a period of time from a
specified date to a later specified date, unless otherwise stated the word
"from" means "from and including" and the word "to" or "until" means "to and
including."
 
d. The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation." The word "will" shall be construed to have the same
meaning and effect as the word "shall." Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns and (iii) the words "herein," "hereof ' and
"hereunder," and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof.
 
e. A reasonable person standard shall be applied to each and every warranty,
representation, requirement or thing to be done or performed hereunder except
when the term "in its discretion" or "in its sole discretion" is used herein.
 
13.2        Binding Effect, Assignment and Entire Agreement. The Loan Documents
will inure to the benefit of, and shall be binding upon, the respective
successors and permitted assigns of the parties hereto. Borrower has no right to
assign any of its rights or obligations hereunder without the prior written
consent of Lender. The Loan Documents constitute the entire agreement between
the parties, and may be amended only by a writing signed on behalf of each party
and dated subsequent to the date herein.
 
13.3        Severability. If any provision of this Loan Agreement shall be held
invalid under any applicable Laws, such invalidity shall not affect any other
provision of this Loan Agreement that can be given effect without the invalid
provision , and, to this end, the provisions hereof are severable.
 
13.4        No Personal Liability. In any action brought to enforce the
obligation of Borrower to pay Borrower's Obligations, any judgment or decree
shall not be subject to execution on, nor be a lien on, the assets of the
Manager or shareholders of Borrower, other than their interests in the
Collateral, if any. The foregoing shall in no way otherwise affect the direct
personal liability of Borrower.
 

Master Loan Agreement
ORM Timber Fund III (REIT) Inc.
 
33

--------------------------------------------------------------------------------

 
 
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
 
In Witness Whereof, the parties hereto have duly executed thi s Loan .Agreement
as of the date first above writt en .
 
LENDER:
NORTHWEST FARM CREDIT SERVICES, FLCA
 
By: _____________________________
Authorized Agent
 
NORTHWEST FARM CREDIT SERVICES , PCA
 
By: _____________________________
Authorized Agent
 
BORROWER:
ORM Timber Fund III (REIT) Inc.
By: Olympic Resource Management LLC, its Manager
By: Pope MGP, Inc., its Managing Member

 
Graphic [davidnunes_signature.jpg]
By: David L. Nunes
Its: President and CEO
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.
 
34

--------------------------------------------------------------------------------

 
 
ORM Timber Fund Ill (REIT) Inc.

 
 
EXHIBIT A TO MASTER LOAN AGREEMENT
FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: _________________, 20_

 
To: Northwest Fann Credit Services, FLCA and Northwest Farm Credit Services, PCA

Reference is made to that certain Master Loan Agreement dated as of December 2,
2013, (the "Loan Agreement") among ORM Timber Fund III (REIT) Inc. ("Borrower"),
and Northwest Farm Credit Services, FLCA and Northwest Farm Credit Services, PCA
("Lender").
 
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _________________ of Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to Lender on behalf of
Borrower , and that:
 
[Use following Paragraph 1 for Fiscal Year-End financial statements]

1. Attached hereto as Schedule 1, are the Fiscal Year-End audited financial
statements required by Section 6.0 l.b.i of the Loan Agreement for the fiscal
year of Companies ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.
 
[Use following Paragraph 1 for [first/second/th ird] Fiscal Quarter-End
financial statements]

1. Attached hereto as Schedule 1, are the financial statements required by
Section 6.01.b.ii. of the Loan Agreement for the Fiscal Quarter of Companies
ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of Companies and their
Subsidiaries in accordance with GAAP, as at such date and for such period,
subject only to normal year-end adjustments and the absence of footnotes.
 
2. The undersigned has reviewed and is familiar with the terms of the Loan
Documents and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Companies during the accounting period covered by the attached financial
statements.
 
3. A review of the activities of Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determin ing
whether during such fiscal period Borrower performed and observed all its
obligations under the Loan Documents, and
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.
 
35

--------------------------------------------------------------------------------

 
 
[select one:]
 
[To the best knowledge of the undersigned during such fiscal period, Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it.] Exhibit B hereto is a Covenant Compliance Worksheet.
 
--or--
 
[The following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
 
4. To the best knowledge of the undersigned, the representations and warranties
of Borrower contained in the Loan Documents, and any representations and
warranties of Borrower that are contained in any document furnished at any time
under or in connection with the Loan Documents, are true and correct on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date.
 
5. To the best knowledge of the undersigned, the financial covenant analyses and
information set forth on Schedule 1, attached hereto, are true and accurate on
the Calculation Date and the undersigned has received no information to the
contrary as of the date of this Certificate.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
---------' 20______________
 
 
ORM Timber Fund III (REIT) Inc.
 
 
By: ______________________________
Name: ____________________________
Title: _____________________________
 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc. 
 
36

--------------------------------------------------------------------------------

 
 
EXHIBIT B TO MASTER LOAN AGREEMENT
COVENANT COMPLIANCE WORKSHEET
 
For the Fiscal Quarter-End/Fiscal Year-End ________________________
("Calculation Date")

 
6.02 (a.)  Consolidated Debt Coverage Ratio
             
Consolidated EBITDA
  $    
minus Distributions
  $    
Numerator (A)
  $                                  
CPLTD as of the Prior Fiscal Year-End
  $    
plus Consolidated Net Interest Expense
  $    
Denominator (B)
  $                        
Debt Coverage Ratio (A + B)
                                     
Minimum Debt Coverage Ratio Requirement
 
1.00 : 1.00
                               
In Compliance (cirde one)
 
YES / NO
                               
6.2 (b.)     Loans to Appraised Timberl and Value
                           
(A) Outstanding Principal Balances of Loans at 12/31/20
                                     
(B) Appraised Timberland Value of Collateral as of __ / __ / __
                                     
Loans to Collateral Ratio (A + B)
 
 
%                               
Maximum Loans to Collateral Ratio Allowed
    50.00 %                              
In Compliance (circle one)
 
YES / NO
 



 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.
 
37

--------------------------------------------------------------------------------

 
 
EXHIBIT C TO MASTER LOAN AGREEMENT
ALLOWABLE ANNUAL CUT WORKSHEET
 
6.04 Timber Harvesting
                 
(a.)   Allowable Annual Cut (AAC)
  FY    FY    FY   
3-Yr Cumulative
     
Mccloud Timberlands Harvest
               
3-Yr Cumulative Not to Exceed 43,000 MBF
plus Willapa Timberlands Harvest
               
3-Yr Cumulative Not to Exceed 33,000 MBF
equals Total Collateral Harvest
               
Annual Total Not to Exceed 22,000 MBF
               
 
                   

 
(b.)  Cumulative Allowabl e Harvest (CAH)
 
For the ReportingQuarter Ending:
 
___ /___ /___
     
Allowable Annual Cut (AAC)
          22,000  
 
less Total CollateraI Harvest
               
Annual Harvest Remainder (AHR)  
               
plus AHR from Previous Years
               
less Applied AHR from Previous Years
               
equals (i.) Calculated Amount 
               
(ii.) Twice the Allowable Annual Cut (AAC)
          44,000     
Cumulative Allowable Harvest (CAH}
                CAH = the lesser of (i.) or (ii.)                
 
 

 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.
 
38

--------------------------------------------------------------------------------

 
 
(c.)  Excess Cutting Paments
 
For the ReportingQuarter Ending:
 
___ /___ /___
     
Total Collateral Harvest
             
 
less Cumulative Allowable Harvest (CAH)
               
equals Excess Cut Above CAH
  (enter zero if negative)        
X $100.00 / MBF
               
equals Calculated Excess Cutting Payment
               

 
 
Master Loan Agreement
ORM Timber Fund III (REIT) Inc.
39